Citation Nr: 1615068	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to May 9, 2014, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from March 1969 to October 1970, to include service in Vietnam from November 1969 to October 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (the RO), that granted service connection for PTSD.  An October 2010 rating decision awarded a 10 percent rating for PTSD, and the Veteran continues to seek a higher rating.

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In February 2013, the Board issued a decision remanding the claim for increased rating for PTSD and recognizing a claim for TDIU to the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As will be discussed below, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a July 2014 rating decision, the RO increased the rating for PTSD to 30 percent effective May 9, 2014, and not earlier, and denied the Veteran's claim for TDIU.  The matters have been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

FINDINGS OF FACT

1.  Prior to May 9, 2014, the Veteran's PTSD was manifested by depressed mood, hypervigilance, intrusive thoughts, avoidance, anxiety in crowds and sleep impairment due to nightmares; resulting in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Occupational and social impairment with reduced reliability and productivity was not shown.  

2.  From May 9, 2014, forward, the Veteran's PTSD was manifested by depressed mood, hypervigilance, anxiety in crowds, sleep impairment due to nightmares, and increased forgetfulness and memory loss; resulting in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Occupational and social impairment with reduced reliability and productivity has not been shown.  

3.  Service connection is in effect for PTSD, rated at 30 percent, tinnitus, rated at 10 percent and bilateral hearing loss, rated noncompensable; the total combined rating is 40 percent.

4.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, prior to May 9, 2014, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 30 percent from May 9, 2014, onward, for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February 2013.  There was substantial compliance with the remand directives.  In that regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  To that end, VCAA notice was sent in December 2013, updated Veteran Center records were obtained, the Veteran was afforded VA examination and the claims were readjudicated in the July 2014 Supplemental Statement of the Case (SSOC).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In this case, the Veteran was advised by July 2008 letter of the evidence and information necessary to substantiate his claim for service connection and the responsibilities of the Veteran and VA in obtaining such evidence.  To the extent that it could be argued that complete notice was not provided prior to the rating decisions now on appeal, since the TDIU letter was not sent until December 2013, the claims were readjudicated subsequent to the Veteran's receipt of fully-compliant VCAA notice in the July 2014 SSOC.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records and Vet Center records with the file.  Information from the Veteran's employer J.F. is of record.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration (SSA)-related medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
The Veteran was afforded VA examinations in May 2009 and May 2014 for PTSD.  The examinations were thorough and contain appropriate findings and supported conclusions.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during the course of this appeal, the Veteran has repeatedly related in great detail why he believed he was entitled to the benefits he seeks.  It is clear from the lay statements provided by the Veteran that he understands the type of evidence that would be most helpful to his claims on appeal.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating and TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's PTSD.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for PTSD

The Veteran contends that he is entitled to an increased rating in excess of 10 percent prior to May 9, 2014, and in excess of 30 percent from that date forward for PTSD.  The Board will first address the schedular criteria for an increased rating claim, followed by the extraschedular considerations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD prior to May 9, 2014, was assigned a rating of 10 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  From May 9, 2014, forward the Veteran's PTSD is rated at 30 percent under the same Diagnostic Code.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id. 

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating. 

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 
Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION , DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).  Following the Board's remand, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Since the medical profession no longer recommends the use of GAF scores for evaluating psychiatric disabilities, the Veteran has not been prejudiced by the May 2014 VA examiner's failure to provide one.

For the purposes of clarity, the Board will first address the Veteran's 10 percent rating for the period prior to May 9, 2014, followed by the 30 percent rating from May 9, 2014, forward.

Prior to May 2014

Concerning the first period on appeal, the Board finds that a higher initial rating of 30 percent for service-connected PTSD is warranted, as the evidence shows that during that period the Veteran had occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Veteran has repeatedly stated that he suffers from a depressed mood, irritability, chronic sleep impairment, has problems being around people and generally is disinterested in activities that used to interest him, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He reported that he is haunted by memories and dreams of his combat experiences in Vietnam.  These statements are corroborated by VA and Vet Center treatment records from this period, which indicate that the Veteran has endorsed feeling depressed and anxious on numerous occasions, including in February 2010 Vet Center counseling records.  At that time, he was noted to have multiple symptoms from all three clusters of PTSD, including nightmares, flashbacks, isolation, emotional numbing, physical activation when reminded of Vietnam, avoidance of triggers, loss of interest in things he used to enjoy, anger, jumpiness, and hypervigilance.  A June 2013 VA Behavioral Health follow-up reflects that he continued to have anxiety but that medication was helping.  

A December 2013 letter from his girlfriend notes his difficulties with crowds, in relationships and being argumentative.  She reported that his being in a store for too long leads to panic attacks.  

VA examination in May 2009 notes that the Veteran reported nightmares of his combat trauma several times a year, flashbacks, occasional irritability and anger problems.  He reported infrequent insomnia and reported he was okay with his concentration.  He had less interest in pleasurable activities.  He avoided war news and trauma triggers such as crowds and traffic.  The Veteran reports hypervigilance and increased startle reaction.  

The Veteran has consistently stated that he suffers from impaired sleep, which he is competent to report.  Id.  VA treatment and Vet Center records reflect consistent complaints of sleep impairment, predominantly due to nightmares, consistent throughout the period prior to May 9, 2014.

The Veteran has endorsed feelings of anxiety, suspiciousness, and emotional numbness.  During his Board hearing testimony, the Veteran indicated that he feels uncomfortable or anxious in large crowds.  VA and Vet Center treatment records reflect continuous complaints of anxiety.  

Finally, during the period in question, the Veteran was assigned GAF scores of 55 in the May 2009 VA examination.  Although GAF scores are no longer assigned pursuant to DSM-V as noted above, it is a piece of evidence in favor of the 30 percent rating prior to May 9, 2014, and will be discussed.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Here, the Veteran's GAF score, falls into the 51 to 60 range, indicating moderate impairment. 

Based on this evidence, the Board finds that the Veteran's disability picture prior to May 9, 2014, more nearly approximates that contemplated by a 30 percent rating.  See 38 C.F.R. § 4.7.  The Veteran's symptoms and the level of severity thereof result in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Since May 2014

Turning to the second period, the Board finds that a rating in excess of 30 percent from May 9, 2014, forward for service-connected PTSD is not warranted, as the preponderance of the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

There is no medical or lay evidence of record indicating that the Veteran has symptoms such as a flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands, or impaired abstract thinking.  Indeed, VA and Vet Center treatment records and the May 2014 VA examination report all consistently indicate that the Veteran's affect, speech, and thought processes are within normal limits, and at no point have any impairments in any of these areas been noted.  Rather, in the May 2014 examination, it was specifically noted that he spoke freely throughout the examination.  Moreover, the May 2014 VA examiner noted the Veteran to be casually dressed and well groomed.  Despite his assertion that he is at times lacking concentration, he was found to be correctly oriented to person, place, time, and purpose.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was within normal limits and mood was happy.  The examiner observed there to be mild to moderate difficulties with concentration but that he is able to concentrate for task completion and is able follow direction.  

There has been only minimal assertion that the Veteran suffers from panic attacks, these were not noted in the most recent examination, and the Board does not find panic attacks are described as contemplated in the 50 percent criteria (more than once a week).  

The Veteran has indicated and the May 2014 examiner has noted that he has some difficulty with hypervigilance, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Thus, while the Veteran has endorsed the aforementioned problems and the VA examiner found some of these problems related to PTSD, his impairment does not rise to the level of severity contemplated by a 50 percent rating, and is more accurately reflected by the criteria for a 30 percent rating.

It is noted that the Veteran has argued that he has difficulty in establishing and maintaining effective work and social relationships, indicating a preference to self-isolate.  He has nonetheless been in a relationship with his girlfriend for a number of years.  The examiner in 2014 noted he is able to establish friendships and is in a long term romantic relationship.  The examiner concluded that the Veteran had difficulty in establishing and maintaining effective social relationships.  

The Veteran indicated he was essentially forced to leave his job because of PTSD symptoms including difficulty concentrating due to sleep impairment and difficulty getting along with others.  His boss from Ferrari Enterprises, where he worked until late 2013, stated in January 2014 that the Veteran worked for him for 20 years and came to work many mornings obviously having had very little sleep.  He worked well alone but not with others.  As a result, the boss used him very sparingly.  He also reported in February 2014 that the Veteran, who worked as a truck driver/operator, had a hard time working with other employees.  Nonetheless, the examiner in May 2014 observed that despite these factors, the Veteran's PTSD has caused mild to moderate occupational impairment due to some difficulty interacting with others and mild to moderate difficulties with concentration.  Again, it was noted that he was able to concentrate for task completion, able follow direction, and able to engage in appropriate social interaction at work. Indeed a 20 year history is indicative of his occupational abilities.

As noted above, the lay and medical evidence establishes that the Veteran suffers from anxiety, irritability, concentration issues, avoidance, sleep disturbance and reported a loss of interest in activities which he used to enjoy.  The Veteran is competent to report all of this information.  Thus, there is evidence of disturbances of motivation and mood.   

The overall disability picture based on the evidence of record, including the May 2014 examination report, is that the symptoms and the severity thereof result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The symptoms manifested are representative of the level of occupational and social impairment that is contemplated by a 30 percent evaluation. 

Moreover, the Board finds that the Veteran's disability picture prior to May 9, 2014, does not more nearly approximate that contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7.  As discussed above, the Veteran has social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although he does have some disturbance of motivation and mood due to his PTSD and increased difficulty with social and occupational functioning, noted in both the May 2009 and May 2014 examinations, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 50 percent rating.  Mauerhan, 16 Vet. App. at 442.  In particular, his symptoms are not on par with those contemplated at the 50 percent level, such as frequent panic attacks, impaired judgment, or difficulty understanding complex commands.  

It is also noted that at no point in time has the Veteran's disability resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure or irrelevant; near-continual panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  As described, the frequency and severity of the Veteran's symptoms do not rise to the level contemplated by these examples of symptoms.  Moreover, total occupational and social impairment is not shown as the Veteran works and continues to have social relationships.  In sum, the Veteran's symptoms and the severity thereof have been considered and are found to warrant a 30 percent evaluation, but not higher, for the entire period of time covered by this claim. 

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD (notably depression secondary to PTSD diagnosed in the May 2009 examination) and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that an initial rating of 30 percent, but no higher, prior to May 9, 2014, for service-connected PTSD is warranted.  See Hart, 21 Vet. App. 505.  However, the preponderance of the evidence is against a rating in excess of 30 percent from May 9, 2014, forward for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt doctrine is inapplicable as to that period.  38 C.F.R. § 4.3.

IV.  Extraschedular Rating PTSD

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by signs and symptoms including depressed mood, hypervigilance, anxiety in crowds, sleep impairment due to nightmares, and mild to moderate memory loss.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, near continuous depression, difficulty adapting to stressful situations, and suicidal ideation.  See id. 

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by depressed mood, hypervigilance, anxiety in crowds, sleep impairment due to nightmares, and mild to moderate memory loss.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for PTSD, bilateral hearing loss, and tinnitus.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU

The Veteran asserts that he is unemployable as a result of his service-connected PTSD which is currently rated as 30 percent disabling.  Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

As noted above, the Veteran is service-connected for PTSD which is rated as 30 percent disabling, tinnitus rated at 10 percent and bilateral hearing loss which is noncomepnsable.  His combined rating is 40 percent.  His argument is that he is unemployable due to the effects of his PTSD.  He has not asserted that he is unemployable due to the effects of his tinnitus or hearing loss.  Regardless, neither his 30 percent rating for PTSD alone nor his combined 40 percent rating meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

The remaining question before the Board is whether entitlement to TDIU would be warranted on an extraschedular basis.  In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

The record reflects that the Veteran worked for 20 years as a driver as outlined above.  In 2014, his former long-time employer noted that he worked well alone but not so well with others.  An obvious lack of sleep caused the employer not to use him as often he would have otherwise.  Vet Center records are replete with reference to the Veteran's interpersonal difficulties and the fact that, prior to treatment in 2010, he kept his experiences to himself and dealt as best he could.  At his hearing before the undersigned, the Veteran stated essentially that he kept his emotional problems related to his Vietnam experiences bottled up for many years in order to make a living.  

On the Veteran's January 2014 VA Forms 21-8940, the Veteran indicated that he worked from April 2006 to November 2013 at Ferrari Enterprises, approximately 25 hours per week.  He further indicated that he has not tried to obtain employment since November 2013.  

As discussed at length above, the Veteran's PTSD has been found to cause occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally he is functioning satisfactorily with normal routine behavior, self-care and conversation.  The evidence does not show near continuous anxiety or depression that affects his ability to function independently.  The examiner in May 2014 clearly opined that the Veteran's occupational impairment due to PTSD was at most mild to moderate.  The 30 percent rating assigned accounts for the work disruptions he did experience.  Furthermore, the Veteran was found in the 2014 recent examination to be fully alert and oriented.  Overall, the evidence does not suggest that his service-connected PTSD would preclude him from substantially gainful employment.  Moreover, he has not alleged, nor does the record indicate, that his tinnitus or hearing loss has any appreciable impact on his alleged unemployability.  

While the evidence reflects that the Veteran's PTSD causes some occupational impairment, there is no evidence that the Veteran's service-connected PTSD alone, or in combination with his hearing loss and tinnitus, renders him unable to secure or follow a substantially gainful occupation.

In summary, the preponderance of the evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected disability.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 30 percent for PTSD is granted for the period prior to May 9, 2014, subject to the laws governing the award of monetary benefits; a rating in excess of 30 for PTSD is denied. 

Entitlement to a TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


